DETAILED ACTION
This office action is in response to claims filed 3 October 2022
Claims 1-12, 15-17, 19-25, and 27-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14 of the remarks filed 3 October 2022 with respect to the rejection of claims 1-12, 15-17, 19-25, and 27-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, see page 11 of the remarks filed 3 October 2022 with respect to the rejection of claim 20 under 35 U.S.C. 101 for ineligible subject matter have been fully considered and are persuasive. The rejections have been withdrawn.

Applicant’s arguments, see pages 11-13 of the remarks filed 3 October 2022 with respect to the rejection of claims 1-12, 15-17, 19-25, and 27-28 under 35 U.S.C. 101 for abstract idea have been fully considered but are not persuasive. 

a.	On page 13 of the remarks, the applicant argues that “Applicant first submits that the claims as a whole integrate the alleged judicial exception into a practical application of the alleged exception by applying, relying on, and using the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception…More specifically, the claims specify that the second node has access to data sets that are restricted to only that node, that the first set of input data comprises attributed that are similarly restricted to the second node, and that the proposal sent from the second node to the first node ‘does not disclose the first set of input data to the first node.’ These additional elements are indicative of the specialized nature of the first and second nodes, i.e., that the second node has unique access to the data sets to be [evaluated] while the first node has unique access to the algorithm used to evaluate the data sets. These additional elements are further indicative of improving the functioning of a computer in that the claims recite a method and device capable of evaluating the performance of an algorithm on a data set without having access to at least a portion of the data set.”
	The examiner respectfully disagrees. Regarding integration into a practical application, MPEP 2106.04(d)(I) states:
“Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).”
	Firstly, the applicant alleges that the additional elements are indicative of the “specialized nature” of the first and second nodes, due to their ability to uniquely access and evaluate private data sets. However, the applicant fails to provide evidence that correlates such “specialized nature” with one of the examples provided in the MPEP that are indicative of integration into a practical application. As best can be interpreted by the examiner, the applicant is attempting to argue that nodes having such a “specialized nature” is indicative of a “particular machine, or manufacture that is integral to the claim”, as discussed in MPEP 2106.05(b). However, the examiner respectfully disagrees, because (1) the structure of the recited nodes are generic in nature (i.e., the claim does not recite any features of the nodes other than that the nodes have the capability to access private data sets. However, as discussed in the applicant’s background, giving nodes access to private/encrypted data is a well-known technique in the field of data security), and does not recite specific structure rising to the level of the examples in MPEP 2106.05(b)(I), and (2) the claim does not actually recite either first or second node “accessing” private data, nor does the claim actually recite either first or second node “evaluating” any data, and therefore, the claim does not actually “implement” the alleged accessing or evaluating (MPEP 2106.05(b)(II)). In other words, the claim merely states that the nodes “have access” to private data sets without ever reciting that the nodes actually access the private data sets. Further, the claim does not recite any node actually “evaluating” a data set; rather, the performance of such an evaluation is estimated and output, presumably, without having to actually perform the evaluation. Therefore, for at least these reasons, the claim does not recite a “particular machine.”
	Secondly, the applicant alleges that “these additional elements are further indicative of improving the functioning of a computer.” However, as established above, the claim does not actually recite either first or second node “accessing” private data, nor does the claim actually recite either first or second node “evaluating” any data. The applicant has not provided evidence to establish, nor is it obvious to one of ordinary skill, how merely estimating performance of evaluation of a data set would “improve functioning of a computer” unless the estimation was used in some way to enact an evaluation of the data set. In other words, no improvement can be realized unless the data set is accessed and evaluated. As an illustrative example, the examiner can enter in a desired destination to a mapping application, and the application can compute an optimal route that saves the most time, and an estimated travel time to the destination. However, until the examiner actually gets in the car and travels to the destination via the optimal route, no time has been saved. Similarly, until the data set is actually accessed, and evaluated, the instant application has not improved the functioning of the computer. Therefore, the applicant’s argument is not persuasive.

b.	On page 13, the applicant argues that “Additionally, Applicant submits that the claims as a whole integrate the alleged judicial exception into a practical application of the alleged exception by providing a specific metric (i.e., an indication of time…) through specific steps. In this manner, the claims apply and use the alleged judicial exception in a meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment.”
	The examiner respectfully disagrees. The “specific metric” that the applicant refers to is merely a result of a step of “evaluation” found by the courts to be an abstract idea (MPEP 2106.04(a)(2)(III)). For example, but for the recitation of generic computer components, the claim recites estimating (evaluating) performance of an algorithm based on determining (evaluating) evaluation time cost, input time cost, and an indication of time. A person of ordinary skill would reasonably be able to perform such evaluations and produce such “specific metrics” as mental processes within their own mind.
	Further, the applicant alleges that by providing the “specific metric”, the claims “apply and use” the alleged judicial exception in a “meaningful way.” However, the claim merely recites outputting the “specific metric”, which is an example of mere data output, which has been determined to be an insignificant extra-solution activity (MPEP 2106.05(g)). The “specific metric” is not “used” in any, such as used in a determination to actually execute the evaluation of a data set. Since the “specific metric” is not used in a meaningful way, and is only output as an insignificant extra-solution step, the limitation at issue, and the claim as a whole does not integrate the judicial exception into a practical application. Therefore, the applicant’s argument is not persuasive.
	
	
	c.	On page 13, the applicant concludes that for at least the reasons above, claims 1 and 21 are patent eligible. However, since the applicant’s arguments are not persuasive, the claims are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 19-25, and 27-28 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a computer implemented method that receives a proposal from a second node for a first node to evaluate input data using an algorithm at the first node, estimating performance of the algorithm in evaluating the proposed input data, and outputting the estimated performance to the second node. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“A computer-implemented method of operating a first node, the first node having an algorithm for evaluating input data from another node, the input data having a plurality of different attributes…wherein the first set of input data comprises attributes that are private to the second node”
ii.	“estimating the performance of the algorithm in evaluating the first set of input data based on the proposal…wherein the step of estimating the performance of the algorithm comprises determining an indication of a time required to complete the evaluation of the first set of input data by: determining an evaluation time cost for evaluating all encrypted trees in the random forest to be used for the evaluation of the first set of input data, wherein the encrypted trees are used to evaluate attributes of the first set of input data that are private to the second node; determining an input time cost for evaluating all inputs to the algorithm, wherein the input time cost is the time cost of inputting private attributes to the algorithm; and determining the indication of the time required as the sum of the determined evaluation time cost and the determined input time cost”.
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (i), but for the generic computer components of “computer”, “first node”, and “another node” recited at a high degree of generality, the broadest reasonable interpretation of evaluating input using an algorithm includes an activity of mentally evaluating data having a variety of attributes using some criteria representing an algorithm. For example, the human mind is certainly capable of performing many different operations on input data, such as mathematical algorithms, filtering, or analysis. Further, in limitation (ii), the broadest reasonable interpretation of estimating performance includes an activity of mentally judging how long a mental task may take given the size of an input. For example, if a person is given a task of performing a simple mathematical algorithm on input data, and receives a small amount of data (few encrypted trees, and few private attributes to input), the person may reasonably conclude, as a step of judgement, that the task will not take very long. However, if the amount of data is very large (many encrypted trees, and many private attributes to input), then the person may reasonably conclude that the task will take longer. The concepts of evaluation and judgement have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea under prong 1.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that generic computer components identified above, in combination with the following additional elements do not integrate this judicial exception into a practical application:
iii.	“receiving, from a second node having access to one or more data sets that are private to the second node, a proposal for the evaluation of a first set of input data by the algorithm…wherein the proposal does not disclose the first set of input data to the first node”
iv.	“outputting, to the second node, an indication of the estimated performance of the algorithm”
That is, the “computer”, “first node” and “another node” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05 (f)). Further, the limitations are mere attempts to generally link the use of the judicial exception to a particular technological field of use (MPEP 2106.05 (h)). Further, the additional elements (iii) and (iv) represent insignificant steps of mere data gathering and output, which are incidental to the primary process of estimating performance, and is merely a nominal or tangential addition to the claim. For example, receiving a proposal that discloses data, while not disclosing other data represents a step of mere data input. Outputting an indication of estimated performance represents a step of mere data output. Such limitations have been identified as insignificant extra-solution activity that is not indicative of integration into a practical application (MPEP 2016.05(g)). Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the “computer”, “first node” and “another node” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05 (f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the additional element identified in (iii) and (iv) represent no more than mere data gathering and output implemented using generic computer components. Data gathering and output, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not provide an inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 2-12, 15-17, and 19, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 2, 4, 5, 6, further describe the mental process of estimation. Claims 3, and 19 further describe the insignificant extra-solution activity of data gathering, and further describes the mental process of estimation. Claim 7 describes repeating the steps of claim 1 above for a revised proposal, which does not add any limitations that have not already been determined to be ineligible. Claim 8,  further describes evaluating private and non-private data using MPC. Evaluation has been determined to be a mental process (see above), and MPC is a generic computer component recited at a high degree of generality. Claim 9 further describes an additional step of mere data output, which is an insignificant, extra-solution activity. Claim 10 further describes a mental process of determining how accurate an output is, and an insignificant extra solution step of mere data output. Claims 11, and 12 further describe a mental process of optimizing an algorithm to provide either a minimum accuracy or minimum execution time, while minimizing the time required for the evaluation, or maximizing accuracy respectively. For example, a person could perform time saving measures to shorten a mental process of evaluation by skipping certain steps to ensure accuracy of a given algorithm (i.e., not double checking their work, etc), or vice versa. Claims 15-17 further recite mathematical algorithms used to calculate evaluation time, input time, and accuracy. Mathematical algorithms are a category of abstract idea. Since none of the dependent claims resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claim 20, it comprises limitations similar to those of claim 1, and is therefore rejected for at least the same rationale.

Regarding claims 21-25, and 27-28, they comprise limitations similar to those of claims 1-5, and 7-8 respectively, and are therefore rejected for at least the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. Pub. No.: US 2015/0310335 A1 discloses a system that determines reference data analytics applications similar to a target data analytics application, acquiring configuration performance data pairs of the target data analytics application, and determining a performance prediction model for the target data analytics application based on the configuration performance data pairs of the target data analytics application and the reference data analytics application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195